Exhibit 99.1 Press Release FOR IMMEDIATE RELEASE LABOPHARM RECEIVES HEALTH CANADA APPROVAL FOR OLEPTRO: A NEW ONCE-DAILY ANTIDEPRESSANT FOR THE TREATMENT OF MAJOR DEPRESSIVE DISORDER  Company Advancing Partnership Discussions and Preparing for Canadian Launch  LAVAL, QC, January 20, 2011  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that Health Canada's Therapeutic Products Directorate (TPD) has approved OLEPTRO (trazodone hydrochloride Extended Release Tablets), a novel once-daily formulation of the antidepressant trazodone, for the symptomatic relief of Major Depressive Disorder (MDD) in adults. OLEPTRO acts as a serotonin antagonist reuptake inhibitor (SARI), providing physicians and patients in Canada with a new option in the treatment of MDD. We are pleased to announce the approval of OLEPTRO in Canada  the second approval for this drug in 12 months, said James R. Howard-Tripp, President and
